EEEDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
operational amplifier having an output coupled to a base of the active shunt transistor in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, an emitter in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, a collector in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the current source in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the active shut transistor has a drain and source wells that are wider than those of a first transistor of the first plurality of transistors in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24.  Claim 24 recites the limitation “a current source connected between the second drain and the ground terminal” in the claim language.

If applicant feels this is in error, applicant is welcomed to contact the examiner as to where in applicant’s originally filed specification on where support for a current source can be found.
Claim 25 rejected for dependence upon a 112(a) rejected instance claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24.  Claim 24 recites the limitation “a current source connected between the second drain and the ground terminal” in the claim language.
It is unclear to the examiner as to which element of the first electronic circuit this would encompass since applicant does not disclose a “current source”.
However, according to applicants FIG. 6, IREF an applicant’s [0050] which states transistors T3, T4, T5 and T6 and current generator IREF serve as a current mirror.
REF. 
Claim 25 rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (U.S. 2013/0307506), and further in view of Baker (“CMOS: Circuit Design, Layout, and Simulation”, 2005, IEEE Press, Second Edition, Pages 641-642), Connel et al (U.S. 6,441,594) and Yun et al (U.S. 2015/0070863).
Regarding claim 1. Oh et al discloses a first electronic circuit (FIG. 8, item 800 and 60), connecting the first electronic circuits  (FIG. 8, item 800) to a ground terminal (FIG. 8, item ground), connecting the first electronic circuit (FIG. 8, item 800) to a power supply (FIG. 8, item VDD), wherein the first electronics circuit are directly connected to the supply line (FIG. 8, item VDD) and the supply line supplies power (FIG. 8, item VDD) to the first electronics circuits (FIG. 8, item 800) from the power supply (FIG. 8, item VDD);
the first electronic circuit comprising:
a load (FIG. 8, item load);
a linear voltage regulator (FIG. 8, item MP1) coupled between the supply line (FIG. 8, item VDD) and the load (FIG. 8, item load); and
an active shunt circuit (FIG. 8, item SFC5 and SC5) coupled to the linear voltage regulator (FIG. 8, item MP1) and to the ground line (FIG. 8, item ground),
wherein the active shunt circuit (FIG. 8, item SFC5 and SC5) comprises an operational amplifier (FIG. 8, item AMP9) and an active shunt transistor (FIG. 8, item MN1), the operational amplifier (FIG. 8, item AMP9) having an output coupled to a gate (FIG. 8, item MN1) or a base of the active shunt transistor (FIG. 8, item MN1), 
wherein the SoC further comprises a first plurality of transistors (FIG. 8, item MN2), the first plurality of transistors (FIG. 8, item MN2) having their gates (FIG. 8, item 
wherein the SoC further comprises a second plurality of transistors (FIG. 8, item MP2 and MP3), with a first transistor (FIG. 8, item MP3) of the second plurality of transistors (FIG. 8, item MP2 and MP3) being in series with the first plurality of transistors (FIG. 8, item MN2), the second plurality of transistors (FIG. 8, item MP2 and MP3) being coupled to the linear voltage regulator (FIG. 8, item MP1).
Oh et al fails to explicitly disclose a first plurality of transistors connected in series having their gates connected together.
However, Baker discloses a first plurality of transistors connected in series having their gates connected together (FIG. 20.35; Page 642, i.e. MOSFETs connected in series and their gates tide together).
Since Both Oh et al and Baker teach CMOS current mirrors, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit as disclosed in Oh et al with the first plurality of transistors connected in series having their gates connected together as disclosed by Baker.  The use of MOSFETs connected in series and their gates tide together in Baker provides for MOSFETs connect in series with the same widths and their gates tied together behave like a single MOSFET with the sum of the individual MOSFET’s lengths where changes in the threshold voltage does not affect the biasing circuit (Baker, Page 642).
Oh et al in view of Baker fails to explicitly disclose 

Connell et al discloses a chip (FIG 1, item 50) and second (FIG. 1, item 70) electronic circuit connected to a ground terminal, second (FIG. 1, item 70) electronic circuit connected to a power supply, wherein the first (FIG. 1, item 100 and 60) and second (FIG. 1, item 70) electronics circuits are directly connected to the supply line (FIG. 1, item VDD) and the supply line supplies power (FIG. 1, item VDD) to the first (FIG. 1, item 100 and 60) and second electronics circuits (FIG. 1, item 70) from the power supply (FIG. 1, item VDD);
Since Both Oh et al and Connell et al teach an electronic circuit, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the electronic circuit as disclosed in Oh et al with the chip and second electronic circuits connected to a ground terminal, second electronic circuit connected to a power supply, wherein the first and second electronics circuits are directly connected to the supply line and the supply line supplies power to the first and second electronics circuits from the power supply as disclosed by Connell et al.  The use of electronic circuit in Connell provides for improved shunt regulators that more effectively isolate digital circuits from RF circuits integrated onto the same chip, but with a minimum increase in load current (Connell et al, Col 2, lines 29-34).

a ground line including at least one via and connecting to a ground terminal; and
a supply fine including at least one via and connecting to a power supply.
However, Yun et al teaches A system-on-chip (SoC) comprising a chip (FIG. 202), a multi-layer interposer (FIG. 2, item 204) comprising:
a ground line (FIG. 2, item GND) including at least one via (FIG. 2, item 220B) and connecting to a ground terminal ([0040], i.e. configured to couple the staggered pattern of power and ground terminals between a first set of contacts 222 and a second set of contacts 224); and
a supply fine (FIG. 2, VDD) including at least one via (FIG. 2, item 220A) and connecting to a power supply ([0040], i.e. configured to couple the staggered pattern of power and ground terminals between a first set of contacts 222 and a second set of contacts 224).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have replaced the chip as disclosed in Connell et al with the chip and interposer as disclosed by Yun et al.  The use of A system-on-chip (SoC) comprising a chip and a multi-layer interposer comprising a ground line including at least one via and connecting a ground terminal and a supply fine including at least one via and connecting to a power supply in Yun et al provides for reduced total characteristic impedance in a semiconductor package (Yun et al, [0012]).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 2. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Connell et al further discloses wherein the linear voltage regulator (FIG. 1, item 100) has a first impedance (FIG. 2, item 106 source impedance) and a second impedance (FIG. 2, item 106 drain impedance), the first impedance (FIG. 2, item 106 source impedance) representing an impedance of the linear voltage regulator seen by The pass transistor of the linear voltage regulator 106 is a PFET having its source connected to the supply line and its drain connected to the load 108. Hence the linear voltage regulator of item 100 has a first impedance and a second impedance, the first impedance representing an impedance of the linear voltage regulator seen by the supply line and the second impedance representing an impedance of the linear voltage regulator seen by the load, the first impedance being lower than the second impedance).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 3. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 2 above. 
Connell et al further discloses wherein the first impedance represents a source impedance (FIG. 2, 106 source) or an emitter impedance, and the second impedance represents a drain impedance (FIG. 2, 106 drain) or a collector impedance.

Regarding claim 4. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Oh et al further discloses wherein the linear voltage regulator (FIG. 8, item MP1) comprises a low-drop out (LDO) regulator (FIG. 8, item MP125, i.e. a low power, high performance voltage regulator 100 that senses and compensates for load variations reflected in a minimum shunt current, e.g., one milliamp (1 mA), supplying load current as needed, thereby maintaining unneeded shunt current at an efficiently low level, while providing improved voltage regulation to connected circuits).

Regarding claim 5. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Connell et al further discloses wherein the first electronic (FIG. 1, item 100 and 60) circuit is a digital circuit (FIG. 1, item 60) and the second electronic circuit is an analog circuit (FIG. 1, item 70).
The limitations wherein the first electronic circuit is a digital circuit and the second electronic circuit is an analog circuit is intended use.  Applicant has not claimed any specific first and second electronic circuit that can be used specifically for a digital or 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 7. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Yun et al further discloses wherein the SoC (FIG. 1A, item 102 and 104) lacks capacitors coupled between the supply line and the source line (FIG. 1A, item 106) and having capacitances greater than 1nF (FIG. 1A, shows decoupling cap item 112 is on item 108 and not item 102 and 104).

Regarding claim 21. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Oh et al further discloses further comprising a low pass filter (FIG. 8, items R3 and Cc) between the output of the operational amplifier (FIG. 8, item AMP9) and the first plurality of transistors (FIG. 8, item MN2).  

Regarding claim 22. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Oh et al further discloses wherein the low pass filter comprises a series resistor (FIG. 8, item R3) and a shunt capacitor (FIG. 8, item Cc is shunted to ground through the drain/source of MN1).  

Regarding claim 23. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Oh et al further discloses wherein the first transistor (FIG. 8, item MP3) of the second plurality of transistors (FIG. 8, item MP2 and MP3) has a gate, a drain connected to the gate, and a source connected to the supply line (FIG. 8, item MP3 has a drain connected to the gate, and a source connected to VDD).  

Regarding claim 24. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Oh et al further discloses wherein the second plurality of transistors (FIG. 8, item MP2 and MP3) comprises a second transistor (FIG. 8, item MP2) having a second gate 

Regarding claim 25. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 24 above. 
Oh et al further discloses further comprising a current source (FIG. 8, item RC) connected between the second drain (FIG. 8, item MP2 Drain) and the ground terminal (FIG. 8, item GND).  

Regarding claim 26. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 25 above. 
Oh et al further discloses further comprising a resistor (FIG. 8, line impedance between MP2 drain and MP1 gate) connected between the second drain (FIG. 8, item MP2 Drain) and the linear voltage regulator (FIG. 8, item MP1 gate) and a capacitor (FIG. 8, item MP1 Source to gate capacitance of MP1) connected between the supply line and the linear voltage regulator (FIG. 8, item MP1 gate) wherein the resistor and capacitor set a dominant pole (FIG. 10).
The use of the language "Set to" in a device claim shall be interpreted as intended use.  As long as the element of the device in the prior art is met, then the intended use is met.  Claim requires further positive structure to overcome the intended use.
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 27. Oh et al in view of Baker, Connell et al, and Yun et al discloses all the limitations of The SoC of claim 1 above. 
Oh et al further discloses wherein the active shunt transistor has drain and source wells that are wider than those of a first transistor of the first plurality of transistors ([0065], i.e. Transistor MN1 and transistor MN2 do not need to be large (because pass current Is1 is variable). Pass circuit transistor MP1 does have to be large enough to pass the maximum load current, in order to supply the maximum load current for Iload).
Baker discloses MOSFETs connect in series with the same widths and their gates tied together behave like a single MOSFET with the sum of the individual 
One of ordinary skill in the art before the effective filing date of the invention would know that the wells of the source/drain of MN1 would be wider than each of the source/drain of MN2 in the plurality of transistors since the total plurality of transistors would be the same size as the shunt transistor since MOSFETs connect in series with the same widths and their gates tied together behave like a single MOSFET with the sum of the individual MOSFET’s lengths where changes in the threshold voltage does not affect the biasing circuit (Baker, Page 642).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Response to Arguments
Applicant's arguments filed March 08, 2021 have been fully considered but they are not persuasive.

Claim 1, as amended, recites "wherein the active shunt circuit comprises an operational amplifier and an active shunt transistor, the operational amplifier having an output coupled to a gate or a base of the active shunt transistor, wherein the SoC further comprises a first plurality of transistors connected in series, the first plurality of transistors having their gates or bases coupled to the output of the operational amplifier, and wherein the SoC further comprises a second plurality of transistors, with a first transistor of the second plurality of transistors being in series with the first plurality of transistors, the second plurality of transistors being coupled to the linear voltage regulator." Connel and Yun do not describe this language of amended claim 1. For at least this reason, claim 1 patentably distinguishes over Connel and Yun. Accordingly, withdrawal of the rejection of claim 1 and its dependent claims in view of Yun is respectfully requested.

Applicant is arguing that Connel and Yun fails to disclose the language of aplicant’s amended claim 1.
However, Oh et al and Baker discloses the language of applicant’s amended claim 1.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815